Gase 1:20-6v-06023-LAK Document 2% Filed 10/ea/20 Page 1 of 3

MEMO ENDORSED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,

Plaintiff,
v.

YELLOWSTONE CAPITAL, LLC, a New York :

limited liability company,

FUNDRY, LLC, a New York limited liability
company,

YITZHAK D. STERN, a/k/a Isaac Stern,
individually and as an officer of Yellowstone
Capital, LLC and Fundry, LLC, and

JEFFREY REECE, individually and as an officer :

of Yellowstone Capital, LLC and Fundry, LLC,

Defendants.

No. 1:20-CV-06023-LAK

NOTICE OF MOTION

gore Sobehattally
Hertove ARaal }
anak /

\

   

sO Cn,

LEWIS A. KAP AN, USD]
' pp [30 CB2ZD

PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and the

Declaration of Stephen R. Chuk dated October 2, 2020, with exhibits, Defendants Yellowstone

Capital, LLC, Fundry, LLC, Yitzhak D. Stern a/k/a Isaac Stern, and Jeffrey Reece, by and

through their attorneys, will move this Court, before the Honorable Lewis A. Kaplan, at the

United States District Courthouse, Courtroom 21B, 500 Pearl Street, New York, New York,

10007, at a date and time to be determined by the Court, for an Order dismissing the complaint

filed by Plaintiff the Federal Trade Commission with prejudice pursuant to Fed, R. Civ. P.

12(b)(6) and granting such other and further relief as the Court may deem just and proper.

Hf

 
